

Exhibit 10.39
AMENDMENT NO. 1 TO MASTER SERVICES AGREEMENT




This amendment (the "Amendment") to the Master Services Agreement by and between
X4 Pharmaceuticals, Inc., a Delaware corporation with a business address at 784
Memorial Drive, Suite 140, Cambridge, MA 02139 ("X4"), and Aptuit (Oxford)
Limited, incorporated in England and Wales, having an address at 111 Innovation
Drive, Milton Park, Abingdon, Oxfordshire, OX14 4RZ, England (the "Company"),
dated February 19, 2016 (the "Agreement"), incorporated by reference herein, is
effective on 23rd November 2016 (the "Effective Date").


RECITALS


WHEREAS, X4 and Company wish to add the Affiliates of Company (as listed in
Annex A hereto) to the Agreement such that they can provide Services under the
Agreement, effective 23rd November 2016; and


WHEREAS, this Amendment sets out and/or refers to the additional terms and
conditions upon which such change shall be undertaken.


Now, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained in this Amendment, the parties hereto agree as follows:


1.  Defined terms in the Agreement shall have the same meaning in this
Amendment.


2. With X4's prior written consent, the Company may use the Services of its
corporate Affiliates to fulfil Aptuit's obligations under the Agreement. Any
Affiliate so used shall be subject to all of the terms and conditions applicable
to the Company under the Agreement and entitled to all rights and protections
afforded to the Company under the Agreement. For the avoidance of doubt, a fully
executed Statement of Work clearly stating the intention to use Company's
Affiliates shall suffice for the aforementioned prior written consent.


3. Save as otherwise expressly referred to in this Amendment the terms and
conditions of the Agreement shall apply in all other respects and remain in full
force and effect.




[Remainder of Page Intentionally Left Blank]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT on the
Effective Date.




X4 PHARMACEUTICALS, INC.
APTUIT (OXFORD) LIMITED
By: /s/ John CelebiBy: /s/ Petra DieterichPrinted Name: John CelebiPrinted Name:
Petra DieterichTitle: Chief Operating OfficerTitle: Senior Director API, Head of
Site




